 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Insurance Company of AmericaandInsurance WorkersInternational Union,AFL-CIO.Case No. 5-CA-2930.July 08,1965DECISION AND ORDEROn May 13, 1965, Trial Examiner Lloyd Buchanan issued his De-cision in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent and the Charging Party filedexceptions to the Decision and supporting briefs.'Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Order recommended by the Trial Examiner and ordersthat United Insurance Company of America, Baltimore, Maryland,its officers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.1 The Respondent has requested oral argumentBecause, in our opinion, the recordand briefs adequately set forth the issues and position of the parties, this request is herebydenied2 In adopting the Trial Examiner's ultimate conclusion, we do not rely on his observa-tion, as set out in footnote 26 of his Decision that the demeanor of the debit agents to-ward admitted supervisors during the hearing was one indicating an employer-employeerelationship.TRIAL EXAMINER'S DECISIONThe complaint herein (issued October 16, 1964; charge filed September 14, 1964),as amended, alleges that the Company has violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, 73 Stat. 519, by refusing to bargainwith the Union as the representative of the Company's employees in an appropriateunit iAverring that the debit agents referred to as employees are independent1 The Union's motion to amend the complaint to include alleged violation of Section-8 (a) (3) and independent violation of Section 8(a)(1) was denied154 NLRB No. 9. UNITED INSURANCE COMPANY OF AMERICA39contractors, this issue having been reserved by stipulation entered into in the priorrepresentation proceeding, the answer admits a request and refusal to bargain butdenies that the unit is appropriate and further denies the allegations of violation.A hearing was held before Trial Examiner Lloyd Buchanan in Washington, D.C.,on various dates between December 16 and 31, 1964.At the close of the hearing,counsel were heard in detailed oral argument. Briefs have been filed by the GeneralCounsel, the Union, and the Company, the time to do so having been extended.Itwas agreed that the only substantive issue before us is whether the debit agentsin the area described are employees or independent contractors .2While the GeneralCounsel made reference to the "tone" of the Company's letter of September 1, 1964,which was based on the issue of the status of debit agents, he agreed that there isno question of bad faith or refusal to bargain beyond that issue concerning the debitagents.Refusing to join in this agreement, counsel for the Union claimed that badfaith would further be shown in "a course of dealing and a pattern of resistance"by the Company.While we would in any event rely on the General Counsel'sposition rather than the Union's, it may be noted that the record on the issue ofrefusal to bargain is devoid of the course or pattern suggested.The Trial Examiner is concerned with the receipt of all available and relevantfacts, letting the chips fall where they may (to coin a phrase).As for the role ofcounsel, I distinguish between an advocate arguing on the basis of the truth andavailable evidence, and a propagandist who limits the truth and would in his effortsintentionally seek to exclude relevant aspectsThis distinction is here noted, notto characterize counsel, but to indicate a need to supplement their efforts. Ifcounsel for one party or another may feel aggrieved or adversely affected by receiptof such evidence, the Trial Examiner has here questioned witnesses or requestedthat counsel do so to elicit information which whether it favored one side or the other,appeared to be relevant. If the principles of full and fair inquiry are to be praised,let us practice them. I should be less than fair, however, if noting this I did notcommend counsel on their evident preparation and able presentation.My early impression and throughout the hearing is supported by review after allof the evidence was in that there are some significant yet relatively few differencesamong the parties concerning the facts, and that, while there are some factual differ-ences to be resolved, our problem in the main is to decide what the facts adducedindicate as to the relationship between the Company and its debit agents. It isunfortunate that stipulations were not available to the extent that the facts as theynow exist are not in dispute; much time and many pages of testimony could havebeen savedThe issue of the relationship between the Company and its debit agents was triedin 1957 and thereafter before a Trial Examiner of the Board.The Board's Deci-sions 3 were thereafter respectively remanded and denied enforcement by the UnitedStates Court of Appeals for the Seventh Circuit.4In its later opinion, listing some items to be considered, the court declared atpage 89 that "the critical distinction between employees and independent contractorsunder the Act is the right to control the manner and means by which the agentconducts his business." 5The Board has expressed itself similarly: "It is the rightto control, rather than the exercise thereof, that determines the nature of the rela-tionship." 6The court at the point noted continued with a reference to "the requisitecontrol of manner or means." If not heretofore so fully emphasized although de-clared, it would appear that exercise of control is not necessary to a finding ofeinployer-employee status if the right to control be shown; and that the exercise ofcontrol is itself evidence that the right exists.Conversely, evidence of the Company'sright and exercise of control is not minimized by other instances, where the Com-pany merely offers suggestions to the agent, or where use of a form is optional.2As will be noted especially in connection with reference to various equivocal items,infra,and particularly to the group insurance plan, my concern is with evidence whichtends to support one position or the other; not with circumstances which are consistentwith both positions and therefore prove neitherMy duty to follow Board Decisions withrespect to law and policy does not extend to acceptance as probative of an item which wecan see is not probative.3United Insurance Company,122 NLRB 911 ; 132 NLRB 885*United Insurance Company of America,272 F. 2d 446; 304 F. 2d 86.r,Such terminology as the reference to the agent's or "his" business is not determinative.'Farmers Insurance Group, et al,143 NLRB 240, 244, citingUnited Insurance Com-pany,108 NLRB 843, 847. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDThe decisionhereinisbased onconsiderationof those facts which areindicia ofan independent status andthose whichsuggest anemployer-employee relationship;and on a determinationof which are "more controlling "'IUpon the entire record in the case and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT(WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, an Illinois corporation with prin-cipal office in Chicago,Illinois,and branch offices in various States,including theState of Maryland, is engaged in the business of writing and selling insurance; thatduring a representative 12-month period it received more than$1,000,000 from itsbusiness operations,of which more than$50,000 in premiums was received at itsprincipal office directly from points outside the State of Illinois; and that it isengaged in commerce within the meaning of the Act.Itwas admitted and I find that the Union is a labor organization within themeaning of the Act.II.THE ALLEGED VIOLATION OF SECTION 8 (a) (5) AND (1)However much we would avoid statement of the obvious,itmust be said thatthere does not appear to be any decided case in which the facts are identical withthose here;and that the decision whether debit agents are employees or independentcontractors depends on the evidence received,pro and con,and the reasonable in-ferences to be drawn therefrom,as to all of which there may be different opinionsand conclusions.While the Board remanded the prior case with instructions8that the Trial Ex-aminer make findings "without regard to the findings made by the Board" previously,I could not here disregard prior findings were they based on the same evidence asthat here adduced.On the other hand, whatever the burden of analyzing the testi-mony here received,itwould be far greater were we to attempt a complete (noother would be adequate or fair)analysis of the evidence in the earlier case and acomparison of the facts in each.Not only are admittedly different facts before usthan were presentedin the prior case, but counsel for the Company has pointed outaswe shall note,infra,that there are differences as between the Franklin Streetoffice and the St. Paul Street office according to the testimony within this proceed-ing.While I recognize the earlier decisions and the facts as therein described andas they then existed,9 I shall here,with full regard for the law as heretofore enunci-ated, attempt to decide on the basis of the facts before usWere comparisons to bemade, two pages from the Board's 1954 decision could readily be followed;withoutcomparison,we have here covered the items noted there, and more.The findings and decision will be made with full realization that the substantiveissue is one which,if involved,isnevertheless of the kind which is usually deter-mined in a representation proceedingIwas unable to obtain from counsel agree-ment that the record be submitted to the Board without a Trial Examiner'sDecision,a procedure which would avoid duplication of effort in this type of issue.A lengthy and detailed offer of proof concerning a group of corporations andpartnerships referred to as the Garfinkel enterprise was made on behalf of theCompany and rejected.While I am in any event constrained to follow the Board'sDecisions,rather than different rulings by the various circuit courts of appeals, nomore than does the Board do I ignore rulings and reasons declared by the courts.Both sides have properly been concerned with similarities and differences betweenthe facts before us and those in the prior case.The court in the earlier proceedingreferred to the offer of proof concerning an enterprise operated by one, Borman.But whatever was pointed out and whatever the analysis or evaluation of the offerin the prior case, if Borman be considered the counterpart of the Garfinkel enter-prise concerning which our offer was made, there is no question but that in theinstant case"no one contended,"to support a comparison with agents on this basis,thatGarfinkel is an employee of United although it was claimed that the enterpriseis controlled by United to the same extent as are the debit agents.7Idat 2438132 NLRB 885, 888.°The respondent there urged limitation to the date of hearing rather than the date ofdecision 7 months later.122 NLRB 911, 916. UNITED INSURANCE COMPANY OF AMERICA41If the Garfinkel enterprise is to be compared with a debit agent to show that itsindependence and the fact that it is not an employee are to be applied to debit agents,the attempted comparison is seriously distorted by reference to Garfinkel's staff ofagents.It could hardly be claimed and certainly not found that the Garfinkel enter-prise,quaenterprise,would be included in a group of debit agents.Even treated asevidentiary,the testimony offered indicates that the enterprise's salespeople,who holdMaryland licenses to sell for United,are counterparts of or more nearly like United'sdebit agents than is the enterprise itself although there are some elements of admix-ture, e.g., the fact that some officers and stockholders of the enterprise participate, asdo some United agents, in the Company's group insurance plan. From memorandumsincluded in the offer of proof, none of which is addressed or appears to be for theuse of debit agents, the Garfinkel enterprise is an "agency office," "agency," or"general agency."The testimony received properly pertains to the relationship between United andand each of its agents.Each is an employee or an independent contractor.Onlyafter the individual relationship is determined do we consider the propriety of theunit as found; the group is collective.On the other hand,the Garfinkel enterprise inSilver Spring,Maryland, is itself a collective entity.Whatever comparison mightbe made between Garfinkel's many agents,who are "working for" it, and the debitagents here,the enterprise itself is not a debit agent and its independence would notprove similar status among the agents.Beyond this and differences 10 as they appear in exhibits which were rejected withthe offer of proof and need not be cited,differences between the Garfinkel enterpriseand United debit agents were noted on the record.While comparisons can be madewhere the facts are similar,as Respondent's counsel argued,Garfinkel's corporationsand partnerships are not a debit agent;they do not occupy the status of any of thedebit agents who testified or whose work was described.There is no contentionhere that the Garfinkel enterprise is an employee of United:we do not reach, be-cause it is not a similar issue, the relationship between the enterprise and Unitedbeyond the apparent fact that it is different from that of the debit agents and United.Even were there valid basis for comparison between the functions of the Garfinkelenterprise and the debit agents here,such comparison would be pointless and un-necessary as noted elsewhere herein in connection with the facts in the prior case andin the Quaker City operation;itwould but serve to swell this case and decision hereinto the proportions of a magnum opus.Finally in this limited connection,remem-bering that we are here concerned with debit agents, but out of regard for thevehemence and zeal with which the offer of proof was argued and which reflectedthe time spent in its preparation,I have done more than merely note that the statu-tory definition of an agent as an individual 11 would further bar the Garfinkelenterprise and make comparison with it as a debit agent quite irrelevant.When it was pointed out at the hearing that the Garfinkel enterprise is not simi-lar to a debit agent,counsel for the Company did not appear to agree that this isa valid distinction 12But the Company does appear to agree in its brief where thepoint is made that "an independent general agency files virtually identical reportson forms provided by the Respondent."On the other hand, the intent may be notto show that the Garfinkel enterprise is in effect another debit agent yet that it func-tions independently; but rather to show that,although independent, it is not but func-tions and is controlled like the debit agents so that the latter, although not generalagencies,are independent like a general agency.10 Such as Garfinkel's signature as "State Manager,"and other letter forms signed byhis office employee as "Branch Secretary"Both letterheads carry United's name but listit at Garfinkel'sSilver Spring,Maryland,address.Some of the forms included in theoffer of proof, we were told,are not identical but similar to those used by the debit agentsbefore us.u Maryland Insurance Code,1963,Section 166 (a).12 Since the Company's position is that the debit agents are independent contractors, itappeared that in attempting a comparison the Company was declaring that, like the agents,Garfinkel is independentDeclaring that his position is"just the opposite,"counsel fortheCompany argued that Garfinkel is controlled by United but added the importantqualification,"to the same extent as the agents." This brings us full circle, No onehere has considered a position of complete independenceThat all of the persons andentities are engaged in the same business and related activities is clearThe issuethroughout is the extent of control or of independence so that a decision could be madewhether the debit agents are in fact independent contractors or employees 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe can overlook the need to show that Garfinkel is itself independent; this couldpresumably be done (within the limits which we here recognize).But, whatever isor was earlier intended, the filing of certain common reports, which are herein rec-ognized as attributes of the business regardless of relationship, does not overcomethe evidence of supervision and control credibly testified to and which we shall seeare exercised by the Company over the debit agents, some of which is similar to thedealings between Garfinkel and its employees.That the enterprise and the debit agents here follow some identical procedures mayindicate that such procedures are themselves not probative of status, but are con-sonant with either, as we shall further consider. It is rather the differences whichindicate their different status.Thus while the enterprise may or may not holdweekly meetings with its own agents, it need not attend such meetings called byUnited.Nor, to cite some other factors 13 which we shall note, do United assistantmanagers check, accompany, and advise the Garfinkel enterprise as they do the debitagents 14 with whom we are concernedAgain, the debit agents may be bettercompared with Garfinkel's employeesWhatever similarities there may be betweenthe debit agents here and Garfinkel,15 their functions and their status, including theelement of control, are so dissimilar as to make comparison irrelevant and, in theTrial Examiner's discretion, unnecessary in the light of the mass of testimony received.Aside from the issue concerning the status of debit agents, there is no questionconcerning the geographic extent or other allegations that the following unit is anappropriate unit within the meaning of Section 9(b) of the Act; that after a Board-conducted election on August 6, 1964, in Case No 5-RC-4722, the Union on Au-gust 14 was certified by the Board as the representative of the employees in the unitfor the purposes of collective bargaining; that on August 20, the Union requestedthe Company to bargain collectively with it as such representative; and that theCompany on September 1 refused so to bargain, maintaining throughout that thedebit agents are independent contractors and not employees:All debit agents in Districts in Baltimore City and Anne Arundel County, Mary-land (Districts presently numbered 153, 159, 160, 161, 162, 164, 167, 168, and174), but excluding all office clerical employees, guards, professional employees,managers, assistant managers, special agents, inspectors and supervisors as de-fined in the Act.A merger of United and Quaker City Life Insurance Company had been effectedon March 16, 1964.Of the nine districts embraced in the unit as described, thosenow numbered 153, 159, 160, and 167 were former Quaker districts; all of theseexcept 159, which is now in Severna Park, are in United's (formerly Quaker City's)Franklin Street office.The five other districts were United districts prior to themerger, and have been and are located at the St. Paul Street officeIt appears thatQuaker City debit agents had been told by Quaker that they would not continue toserve that company.They submitted applications to United and were assigned totheir former districts, but with the latter company. (The testimony concerning thetransition and continuance or changes is scattered and not very clear.The partiesdo not appear to be in dispute concerning these historical items, which could betterand more clearly have been presented in a brief summary statement.)After the merger, some former Quaker agents had the same manager and assist-ant manager as before, some did not. Scott, who represented the agents favoringtheUnion and was the General Counsel's principal witness, was given the samedebit, only its number being changed.On the other hand, Agent Jenkins, who wasthe only other witness called by the General Counsel and who had also been em-ployed by Quaker, testified that on a Friday (the day on which he had customarilyreported at Quaker) about a week after March 16, most of the district staffs werereshuffled, and he was assigned to a new district at the Franklin Street office undera different manager, and was notified that his reporting day was now Thursday.We have been told that prior to the merger there was a collective-bargaining agree-ment between Quaker City and its debit agents; that the issue was not there raisedand no determination made by the Board concerning the agents' status as employeesor as independent contractors; and that whether the agreement remained in effect atthe merger is now being litigated elsewhere.One could check the similarity or difference as the various items are noted,infra14We shall note other communications from higher officials of United to Garfinkel andother agency officesisAlthough both Garfinkel and its own agents must follow certain regulations, theirstatus is not to he equated. UNITED INSURANCE COMPANY OF AMERICA43No more than with the relationship between United and another entity,supra,which is not to be equated with a debit agent, are we here concerned with the statusof Quaker City's debit agents vis-a-vis Quaker City.The primigenial relationshipmay or may not be continued on merger of the companies.To determine (in theabsence of an admission against interest) whether it has been continued calls forexamination of the later status and its creation; and once that is done, there is neitherneed nor advantage in considering the earlier.As much may be said with respectto comparison of the facts before me and those in the prior United case.Whileciting and relying on the facts in the prior case, the Company in its brief notes thatsome are "non-existent" in the instant case.For the same reason that their factsare quite different, the cases cited by the General Counsel or the Union are no morehelpful and certainly not determinative although all have been considered 16 Inthis connection we must not overlook the Company's testimony and argument thatitmade changes to meet the earlier findings and that it advertently set about to createor maintain an independent contractor status.Our concern is not whether thiscould be accomplished within the scope of duties which the debit agents are re-quired to perform, but whether it has in fact been accomplished.The Company'sintent and attempts to attain such a relationship are not themselves fell or improper.But whatever significance attaches to evidence of intent, our problem is whether theintentwas incarnated and what actual status existed in relation to the refusal tobargain.Thus whatever anyone sought to bring about, we must find what was infact brought about and what the Company's rights or authority have been over itsdebit agents.The difference is one between policy declaration and intention on onehand, and actual relationship as established, including the rights of the parties, notedsupra.Itmay even be said that where the right to control is actually shown, acontrary policy or intent is irrelevant.Because policy declarations may be communicated to employees or may explainaction taken, I received evidence of such declarations, leaving for later determinationwhether the policy was effectuated.Thus, for example, the Company's generalcounsel testified to its legal department's objective in changing the wording of theCompany's ratebook so that it would more fully comply with the independent con-tractor theory.But beyond this statement of objective, he was not familiar withthe day-to-day operations of these offices and did not know how the Baltimore man-agers carry out the intended policies.Concerning the relationship here existing, we can quickly pass over Scott's testi-mony that he was told that, while his duties would be the same as they had been withUnited, he was now an independent contractor.Depending on whether emphasisbe given to the first part and Scott's statement that supervision thereafter actuallyincreased, or the latter declaration that he was an independent contractor, such testi-mony would support either side in this dispute.Our concern still is with the proofof actual duties and relationship.Scott 17 also testified that he "had no say" in any change of status: he acceptedUnited's terms or he would have had no job.Once again, we do not rely on adeclaration of terms by United or, on the other hand, Scott's reason for continuingas a debit agent.These and other nondeterminative aspects of the testimony arementioned lest it be claimed that they were overlooked.Reliance will be placedon functions and requirements as carried out in actual performance, whatever titlewas employed at or about the time of the merger.Every item of the evidence and the various implications and nuances have beenconsidered and weighed. It will serve no useful purpose to repeat in detail thevarious elements cited as they appear in the record.The major ones and thoseespecially relied on by the respective parties will be cited here; the nugatory, al-though heard and considered, need not be mentioned. "The duty to discuss evidenceisa matter of degree." 18To paraphrase Milton, the law delights not to make a1eWe are thus rejecting comparison, which one side urges, with the Garfinkel enter-prise with Quaker City, urged by the other side; and with the prior proceeding, the partiesarguing for and against comparison, depending on whether it be with the Board's or thecourt's decisions.171 have not overlooked Scott's evident partisanship and his attempts to "strengthen"the General Counsel's case, as when he testified that the Company "requires" anothertrip to the office to pick up a new policy. It developed that this is only a suggestionalthough "the right way to do it "He was a reliable witness, however, and I credit histestimony generally.He did not evidence the patently unreliable aspects which some ofthe other witnesses displayediiNL R B. v. Cook h Jones, Inc,339 F. 2d 580 "It is not meet that every niceoffense should bear his comment."Julius Caesar,act IV, scene 3, line 7. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDdrudge of virtue.The nature of the issue and of the proof offered calls for a processof balancing by comparison,however, and warrants the detailed consideration hereinto explain the comprehensive view taken and the findings madeWhatever is omittedwe shall herein consider,trusting that none are overlooked,at least all of the itemsmentioned by the circuit court in its 1962 opinion and all considered by the Boardin an early representation proceeding involving this company in 1954,19 as well asthose items urged by the parties in their briefs, except perhaps where the analysisand ruling at the hearing and in the record appear to be adequate.Use of the term"debit"offers a prime example of metonymy as it is used variouslyto refer to the holders collectively of insurance from whom the agent collects andwhom he serves, the main or concentrated area which he serves,and the book ofpolicyholders which the Company turns over to him and which he maintains forcollection and general servicing.The book is also referred to as the debit book.The agent may commonly be said to service the policyholders on his debit or areaassigned to him.On such contacts he collects premiums and tries to write newpolicies, as he does by interviewingprospects generally on referrals or even by door-to-door canvassing.He submits to the Company notices of lapsed policies andregular reports on company forms, attends meetings,and turns in his collections lessearnings which he may withhold according to contractEach agent is licensed 20by the State to sell for United,and may be similarly licensed for other insurancecompanies.While they have made sales of policies issued by other companies,21itdoes not appear that any agent does or could simultaneously work another debit.Of the two agents called by the General Counsel, one testified that he did notpay the license fee.Of the four called by the Company,22 two testified that theypaid their own license fees and were not reimbursed by the Company.But oneof these latter two thereafter told us that he paid only for his examination andoriginal license;the Company has since paid for and renewed his license each yearUnless I have overlooked it in the transcript,the other three agent witnesses were notasked about this.Company control might be indicated by its payment of agents'license fees;independent status by agents' payment of their own fees.We neednot speculate whether it is more likely that agents might make voluntary payments(were they urged or compelled to pay, this might suggest company control) thanthat the Company did as an accommodation(considering accounting requirementsand the necessity to explain).If of all of the agents who testified,one paid for hisfirst license only and one other likewisepaid for his examination and first license(he was not asked about renewal licenses),we can make the understatement thatthe record does not show that debit agents are required to or do in fact pay for theirlicenses as company agents.Von Saleski, a debit agent called by the Company, testified that while he wasemployed elsewhere he learned that a United debit agent was earning considerablymore, and decided that it "wouldn'thurt" to inquire about a debit at United.Oninquiry, he was told by a manager that several debits would be "open."Askedwhether he was hired the first time he spoke with the manager,Von Saleski testi-fied that he"filled out an application"at that time,and was told that the Companyhad "other applicants."This is the terminology of employment,not of independentcontracting,and at least indicates the witness'impression of his status 23As hedetailed it,he changed from one employment to a better one.Von Saleski,who wasone of the two agents who testified that they paid their own license fee, furthertestified that 2 or 3 weeks after he was "hired,"itwas indicated on the abstract ofhisweekly report that the Company had "taken out for the license" the fee whichhe thus testified he paid.Although he paid for the license after he was hired, thematter was handled by the Company without evidence that he had been consulted;he was now charged with the expense.There are individual variations among the debit agents with respect to practice,which are reflected in their relations with the Company.Thus for example, oneagent purchases gifts for his policyholders or some of them, while another does not;of those who do, some purchase items which the Company makes available whileothers purchase elsewhere.Here again is an equivocal factor.An agent's inde-10United Insurance Company,108 NLRB 843,844-84620 Although the agent is thus licensed and presumptively qualified, the Company furthercontrols his activities by requiring that during his first year his manager or assistantmanager must recommend an applicant for insurance and countersign the application.21 The Company does not and perhaps could not legally prevent this22The testimony of these four was by stipulation endorsed by six other debit agents23While this occurred 6 years ago, Von Saleski did not indicate that there had beenany change in status or in his recognition of it. UNITED INSURANCE COMPANY OF AMERICA45pendent right to decide whether and where to purchase gifts is quite consonant withemployee status; if such status otherwise appear, it would not be contradicted ordiminished by this item.Similarly, Agent Rock testified that at each of three locations he has a number ofpolicyholderswhose employer's office girl maintains a "payroll deduction plan"whereby she withholds from the policyholders' pay the premiums due on thosepolicies, and turns the amounts over to RockFor this he compensates her bygifts.Rock in advance leaves the receipts with the girl, who places them in theemployees' pay envelopes.These arrangements are apparently not common, andRock did not know whether United had knowledge of them. (Von Saleski offeredsimilar testimony.These instances are in marked contrast to agents working forGarfinkel.)Whatever Rock's opinion, I find no support here for the claim of in-dependent status.Scott testified without contradiction that, while company rulespermit agents to make calls and collections for one another, Vice President Rosehad said that it was against the rules for an agent to hire an unlicensed person tomake collections for him.Scott's testimony in this connection is quite definite evenif he was later asked whether he had "concluded" and was so "led . .. to believe"by a statement which Rose had made and "despite" Rose's statement.Other atypical practices or variations in the agents' procedures will be notedinfra.On the other hand, various procedures are, with understandable exceptions, typicalof the agents' practice and indicative of their relationship with the Company.While an agent's work on collections and servicing his debit provides contacts andopportunities to sell additional policies, his debit service work is quite different fromthat as salesman.24Whatever their relationship, the Company benefits by and hasan understandable interest in successful efforts by its debit agents in addition to itsindicated control over their procedures.But it cannot, beyond advice and limitedassistance and supervision, inject itself into the agents' efforts to obtain new business.Provided that he satisfies the Company with the amount of new business which heobtains, an agent is truly on his own with respect to the amount of time which hedevotes to seeking new business, any connections which he seeks to develop, andthe technique which be employs. In this phase of his work, his duties and perform-ance and the measure of company control come closer than in debit work to reflect-ing independent contractor status.Yet even here exists a considerable degree ofcompany control, as he can be called in for group and individual meetings, and hecan be discharged should his business be insufficient or his efforts otherwise displease.Different factors in other situations might be totalled for a different result.Although Rose testified that to his knowledge no agents were "encouraged toleave" by managers or assistant managers, and that he did not think that any manhad been asked to leave unless there had been something akin to a violation of law(he testified that he would be informed only where there had been an actual termina-tion), two debit agents were in fact asked by their district manager, Kropf, to resignbecause of poor work and the poor condition of their accounts.Kropf had dis-cussed these cases with Foimwalt, the division manager.Thereafter he told Form-wall that the other agents would refuse to settle their accounts if one of these twowere terminated.The two men's books were later checked and in the case of one,at least, his account was found to be as nearly correct "as could be possible." Bothmen have remained with the Company. Formwalt mentioned two other agentswhose termination because of poor work he had discussed with their managersThese two have resigned.The status of debit agents and Von Saleski's impressionthereof are indicated by his testimony that poor producers have "of course" beencautioned, in the first place by the assistant manager.Whether the terminology beof discharge, encouragement to leave, or resignation, control and employees statusare clear: the agent is effectively "dead" in any event.As company counsel recognizes, a request to resign "normally is the same as adismissal."The authority and control are no less such because the Company, afterfurther check and discussion in some instances, did not insist on the resignations.We must bear in mind that the issue here is whether the Company's rights are thoseof an employer or of a nonemploying contracting party.To deny its power toterminate the relationship is ludicrous and certainly more than the Company intends.24 It is unnecessary to go beyond the facts in this case and to rely on the broader rulingsconcerning insurance agents who have no debitsWhile theafortioriargument mightbe used because of the additional elements of control in the case of debit agents,we wouldagain face the problem of comparison and differentiation of facts,notedsupra,in con-nection with the QuakerCitysituation and in connectionwithan offer of proof by theCompany. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDReturning to the item of time spent by the agents at work, the fact that they areto an extent free to make their own time arrangements except for the requirementthat they appear at the district office reflects not independence but the further factthat theirs is potentially a day-and-night job, especially for the ambitious man.Independence is quite limited as they are required to cover their debits or area ofaccounts.While the Company does not fix an agent's hours for debit collections and otherservices on his debit, this work must generally be fully attended to each week; theagent must periodically reach his policyholders (some pay their premiums in ad-vance for longer periods than 1 week, some mail premiums to the company office),see that the payments which they owe to the Company are maintained, and turnin to the Company each week the money which he has thus collected or otherwisereceived, less any sums due him by the Company or to be credited to him. Clearlyby agreement and practice he is a collection agent to receive and transmit to theCompany the sums thus collected, these being "trust funds" as the rate book declares.While the agent is permitted to retain his share of such moneys according to theAgent's Commission Plan, the contract between himself and the Company, themoney collected, from the moment he receives it, belongs to the Company, and he isrequired to turn it in at times fixed by the Company.In fact, when some agents absented themselves to attend a meeting of their ownat the time which the Company had fixed for them to turn in their money, a com-pany representative threatened to charge them with embezzlement if they did notturn their money in that very day and within a few hours In connection withpremiums thus collected by the agents, employee status is further suggested by thetact that the premium receipt books are issued by the Company and the agents orthe assistant managers who relieve them sign for payments not on their own behalfbut on the Company's.The point is not merely that the money belongs to theCompany, but that the debit agent is functioning as its direct and immediate agentand on its behalf rather than on his own.The Company is not itself obtainingthese moneys by supervisors or any who it admits are employees, but is utilizing, ascompletely as it could any employees, the services of its debit agents.Much time was spent at the hearing on the question whether agents are requiredto report to the office weekly, at which time they meet with company supervisors.In connection with other items, we have noted and shall note several incidentalreferences to such meetings and to turning in collections at that time.Repeatedattempts which elicited unreliable and, as indicated, contradictory testimony pro-longed attention to this question.Having considered the various denials, explana-tions, and contradictions, I find that the debit agents are required to appear at theirdistrict office one morning each week; that there are usually sales meetings withthe manager and then the assistant manager (sometimes also with higher companyofficials), followed by individual meetings and discussions between the agents inturn and their assistant manager; and that the agents on that morning turn in theirweekly reports and collections.Formwalt testified that it is his "policy" that themen report by Thursday or Friday, and he explained further that in two of threedistricts referred to the men have been settling on Thursday, and in the other onFriday.The portions of the record cited in the Company's brief do not support theargument therein made that "the agents are requested to submit their weekly re-ports by Thursday morning," instead ofonThursday morning.Nor do I creditVon Saleski's explanation that he attends because the meetings are "for [his] ownbenefit."The regularity of the exhortation and advice at meetings and as directed in com-pany memorandums, and the frequency of special contests and awards belie what-ever minimum of independence and arm's length dealing might be deemed necessaryto characterize independent contractor status; although I would regard occasionalprizes alone as consonant with either employee or independent contractor status.Significance can be found in Formwalt's testimony, as he referred to agents, assistantmanagers, and himself as district manager at the time, that "all of us working to-gether were responsible for" the greatest increase during a certain 1-week contest.It should be noted that, testifying concerning new business contests conducted bythe Company to stimulate sales by the agents, Formwalt declared that the Company"would assume" that all agents would be present at the sales meeting.This pro-cedure of regular weekly meetings is observed although agents sometimes ask to beexcused from reporting.There is also testimony that agents are sometimes absent without being first ex-cused, and that part of the week's collections is sometimes turned in earlier.AgentSpalding told us that he misses some meetings for personal or business reasons; that UNITED INSURANCE COMPANY OF AMERICA47he usually turns in an account before the meeting if he has one to be turned in, tellshis assistant manager he is leaving, and asks if the assistant has anything for him.Von Saleski similarly testified that during the past year he had gone in four or fivetimes on Wednesday or Friday when he did not go in on Thursday. One occasionwas Thanksgiving Day.Once he had a prospect lined up and asked the officewhether it would be all right to come in on Wednesday or whether to wait untilFriday; yet he was never told that he must attend the meetings on ThursdayThatVon Saleski and the other agents in his district report on Thursday is hardly co-incidence.It is understandable as a company requirement; otherwise it stands un-explained in the record.Even Rock, who testified that he decides whether or notto stay for sales meetings, depending on whether he has time, had not missed anymeetings during the 3 months preceding the hearing; the meetings are usually heldon Thursday (he settled his account on another day during Thanksgiving week),and he missed "maybe two or three or more" during the past year.He attends;more reliable testimony indicates that attendance is required. (The agent decideswhether to come in at any other time, in addition to Thursday morning, to turnsomething in, pick up a policy, etc.)The requirement to report and to attend weekly meetings is recognized even ifitcan be stretched or waived.While Formwalt denied that he told Scott that thereporting day is Thursday, it stands uncontradicted that the latter as spokesmanasked about the possibility of reporting on other days.Formwalt's reply was thatas far as he knew they had to report only on Thursday morning. Recognizing theconfusion which he admitted, I do not credit Formwalt's denial, and it is clear fromthe other testimony that the men were required to and did report on Thursday morn-ing, as we have seen. In fact although counsel repeatedly asked about a require-ment that the men report by Thursday or Friday, Formwalt himself thereaftertestified that two of the three districts settleonThursday, and the thirdonFriday.In addition, in special situations and further bearing on the larger issue of companycontrol, Formwalt "let the man settle" a day earlier.Whatever Formwalt's knowl-edge concerning the number of times agents are required to report each week, hisinstruction, the requirement, and the Company's control are evident. It is to benoted that the Company did not call managers or assistant managers who, agentstestified, conduct the weekly meetings.The occasional and excused absences re-ferred to can explain Rose's testimony that there are regular meetings on Thursdaymorning but that the agents do not have to attend.Going beyond his testimony that he was told by Formwalt that Thursday is thereporting day, Jenkins testified that his manager called him at home about 2 weeksbefore the hearing, said that they needed more business that week, and arranged toand did meet him on his debit the following day, when Jenkins turned over the newapplications which he had.Finally, while I do not overlook the possibility of self-serving action taken withan eye to this proceeding, Scott explained that he was late at the hearing on Thursday,December 17, because he had to turn in his collections.No one on behalf of theCompany contradicted him or otherwise testified that his presence at the office wasnot required that morning. It is of course necessary that the agents turn in theircollections.But the Company fixes the period at 1 week and requires the agents toreport on Thursday morning (or on Friday in one district as noted).Bearing on the agents' weekly attendance and use of company forms, which weshall further consider, it can reasonably be assumed that the cashier or companyclerks check the agents' arithmetic on their collection and other reports. I do notbelieve that, when the assistant manager and the manager successively review thereport forms, admittedly required weekly, "the main purpose is to check the figures."Such review ties in closely and naturally with the encouragement and assistancelent to the agents by the supervisors.Aside from the required use of companyforms by agents in submitting information, the Company's right to check eachpolicyholder's account and the breakdown as well as the sum total of the agent'scollections, together with the detailed oversight by the assistant manager, reflects adegree of supervision which negates independent contractor status.On the other hand, the Company's right to reject risks or to call for medical exami-nations is a necessary attribute of the business and does not indicate an employer-employee relationship.Neither would a rule (concerning which there was conflictingtestimony) not to accept agents' personal checks without the manager's permission,or statutory requirements as with respect to rates and lapses.The Company prepares and provides a variety of forms (some have been notedsupra)for use by its debit agentsSome of the forms, like some of the other evi-dence received, are to an extent consonant with either status claimed and to such 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent are therefore not themselves determinative.These no more need to be de-tailed here than they are in the parties' briefs.But to the extent that the Companyrequires their use, as it does,it exercises control and limits the independence of itsagents.Granted the Company's right to check all collections made against themoney turned in, the use of certain collection forms as tools for bookkeeping pur-poses is understandable regardless of the relationship.Yet even here the require-ment that its forms be used rather than possibly less efficient compilations whichindividual agents might submit indicates an element of company control.In the same category might be placed a letter from the chairman of the Company'sboard of directors to various company officials on September 16, 1964This wasintended to be and was read to the debit agents.To the extent that the letter main-tains the validity and need to follow the Company's system of handling accountsand records and to meet insurance department requirements,itmay be regardedas referring to procedures which would be followed regardless of the relationshipbetween Company and agents.But the writer of the letter,suspecting Scott as"the ringleader,"suggests that Scott "turn in his resignation."(Elsewhere,Scott isreferred to as an "outsider")Ifprocedures must be followed regardless of therelationship,the tone of the letter and the term"resignation"applied again andsuggested for agents who might seek to "make their own rules" suggest employeerather than independent contractor status.(I have not overlooked the closing refer-ence to "United Independent,Successful Salesmen.")One form, the collection route schedule, is provided solely for the convenience ofthe agents and is not usually used.Some forms or brochures illustrating types ofcompany policies and other possible aids in selling and maintaining policies may ormay not be used, as the agent chooses.Others must be used.On the issue whetherthe Company requires use of some of its forms,even agent Kirson, who testifiedthat he was never told that he was required to use the agent's weekly account formto settle his account, told us that he does use the form once a week and only oncea week although he turns money in several times a week I credit the testimonythat the Company requires weekly use of the form.The requirement explainsKirson'sotherwise unexplained practice.Of the forms received and not noted specifically or referred to generally else-where herein,some refer to United Fire Insurance Company.The limited refer-ences to this company do not go beyond or illuminate the proof received concern-ing the RespondentSupervisors function with respect to the work done by theagents for either company.There is no demarcation between the functions of agentsand supervisors with respect to policies of the Respondent Company and policiesof the related United Fire Insurance Company.Testimony with respect to the latteris relevant to the extent that it bears on such functions and the relationship in issue;but it is slight and quite unnecessary for any decision herein.There is no issue hereand no findings need be made concerning integration of operations of these com-panies or their relationship.We have noted the Company's right to all premiums collected, the agents'functionin this connection being routine and clerical.Further, the premium receipt bookgives notice to policyholders that the agent's failure to collect does not lessen theirobligation to make payment to a company branch office or the home office. Leav-ing room for different emphasis although I regard it as significant,Imerely mentionthat the arrears notice sent to policyholders is sent not by the agent but by theCompany and is signed by the assistant manager.Among other exhibits received,of the weekly reports 25 filed by the eight districtmanagers for the week of November 30, 1964, the following extracts bear on theissue here:In one the manager reports that he has talked to two agents concerningtheir letdown and that they"promise to try and do better ..."; and that a thirdagent was"talked to" by the manager and assistant manager. In the second, themanager declares,"We are all emphasizing the absolute necessity"to increase busi-ness.By itself, this latter statement is not inconsistent with status as independentcontractor.But the first of these particularly voices an employer-employee relation-ship.The tone is in harmony with the demeanor of the parties'representatives andtheir witnesses,which I observed during the 8 days of hearing and which I cite inaddition to the other and themselves sufficient bases for my findings.The printed headings,which include"Assignment This Week," with the subhead"Agent'sName,"and "Assignment Next Week,"indicate that close supervision is exercisedand expected. UNITED INSURANCE COMPANY OF AMERICA49To the extent if any that I may rely on demeanor 26 in the hearing room, I wouldnow report that without exception the agents did not display or appear to haveattributes of independence (not even when the "ringleader" appeared to assert him-self as he testified), but acted and appeared to be regarded as rank-and-file em-ployees, not of high rank either in fact or in regard.The existing relationship waspictured by Jenkins' testimony on cross-examination that he keeps lapsed policypages in his book although he has no reason to keep them but only because theCompany has told him to do that.He did not ask why: "It was not [his] businessto ask."The control if Jenkins was so told is not contradicted by Rose's testimonythat the Company has no such policy.Further on the exhibits received in evidence, a series of memorandums and in-structions from the Company to its district managers, emphasizes the close super-vision over agents and the direct relations with policyholders which are maintainedby company supervisors.As we shall see,infra,supervisors are required to call onpolicyholders in connection with lapsed policies, with the stated objects of conservingbusiness and directly obtaining new business.This supports the General Counsel'sproof of supervisors' efforts on behalf of agents, and contradicts the Company'stestimony that such assistance is available to the agent "at his request " (Rose washere stressing that the agents are "in business for themselves," and meant that theassistance is available only on request by the agent.) Indeed we here note that therelationship is such that supervisors are urged to supplement the agents' efforts andto some extent even to supersede the agentsThe Company's control and direction of procedure with respect to work on thedebits indicates that in this connection at least the agents are employees of theCompany, not independent contractors.This is reflected in the status of assistantianagers as representatives of the Company rather than as independent contractorsas they relieve agents on the debits. (We are here considering the element of com-pany control over the managers, who are admittedly company supervisors.)Com-mission on new business which the 'assistant managers sometimes write for the agentsiscredited to the latter, the Company thus allowing and making payment to theagents for the time and efforts expended and the results achieved by its supervisors.Although Formwalt testified to an impression or general recollection that whilehe was district manager he wrote new business for agents when they were away inan amount roughly within the range of that which agents themselves write, I findthat testimony (which, in the absence of indication that more dependable in thisrespect would be available, I myself drew from the witness) less reliable than othertestimony received on this point. In fact it appears from witnesses on both sidesthat assistant managers, not managers, generally substitute for absent agents.VonSaleski testified without any suggestion that this was not typical, that the amount ofnew business which is written for him in his absence is one-third that which heaverages.- See Wigmore,Evidence,§ 946 (3 ed ), which, after ambiguously declaring the admis-sibility of the witness' demeanor "when exhibited in the courtroom and on the stand,"emphasizes the "demeanor of the witness on the stand "Were presence on the standa sine qua nonrather than one of two alternatives, the phrase "in the courtroom" wouldbe tautologicalIt could be urged conversely that reliance on the broader first phrasewould make the second unnecessary, but In such a case the latter might be deemeddescriptive of the more common situation. In section 1395, reference is made to the"elusive and incommunicable evidence ofa witness' deportment while testifying . . .While this reference in the Instant case can but support the findings made on the basisof the testimony received, there appears to be no good reason for excluding demeanor inthe courtroom when the witness is not on the stand and where it is clearly observableas in this case ; and aside from any attempt to probe "the subjective moral effect" uponthe witness.There is no greater danger that the Trial Examiner will be misled by play-acting in thecourtroom than if it be indulged in on the standTo the extent that circumstances maizepossible and warrant demeanor findings in the latter situation, they may warrant suchfindings on the basis of courtroom demeanor which can be citedWithout attemptingto detail the basis for this necessarily subjective finding, and allowing for an independentcontractor's possible concern over renewal or termination of his contract, I can heredeclare that I observed a uniform and marked deference by agents toward supervisorsand company officials which, without obsequiousness but beyond the sometimes elusiverequirements of courtesy, Is decently characteristic of common attitudes between em-ployees and supervisors ; and which in such uniformity differs from the normally observableattitudes between independent contracting parties206-446-66-vol 1545 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt further appears that the employer-employee relationship which exists in debitwork pervades more than one-half 27 of the normal workweek,the agents being freeto devote a smaller if substantial portion of time to the more independent aspectof their work(ifnot independent,more so than are their duties with respect tothe debit)of soliciting new business.The importance to the Company of regularreceipt of premiums and of current records concerning the status of each policydetermines the extent of its control over these functions and the agents'status asemployees.This element of control over the agents'debits and the Company's discretion withrespect to assignment of debits explains the 1 percent allowance of total collectionswhich the Company grants as travel expenses to an agent whose debit is in an out-lying area and a greater distance than most from the office.Whatever the element of control were these agents engaged in selling ordinaryinsurance,the debit collection and servicing requirements and the limitations im-posedpro tantoon debit agents more clearly point to employee status.That theagent is dealing with company property is indicated not only by his handling ofcollections,but by the fact that when his relationship with the Company is terminated,he is required to turn in his debit book.This is quite different from making thebook available for checking purposes;itdoes not belong to him,but must "be re-turned promptly to the Company upon termination of service"even if, as an im-portant tool 28 provided by the Company,itsdetails could be valuable to the agentif be undertook to sell for another company.Further, the business done by the agents belongs to the Company.Although thedebit agent is charged with lapses,managers are instructed 29 that they or assistantmanagers are "to help the agent in the conservation of business."If it still be main-tained that the business being conserved belongs to the agent,such close supervisionand assistance are attributes of an employer-employee relationship.With respect topolicyholders(most fall within this description)who are included by the Companyin the debit assigned to an agent,the latter's activity is not only supervised but itstems from the Company's assignment,which thus largely determines the major por-tion of the agent's activity.Thus the activity originates with and continues to becontrolled by the Company.If control is, or from the nature of the work must be, less extensive with respectto selling methods and opportunities;if,without minimizing collection skills, greatervirtuosity can be exerted in sales work,the element of company control neverthelessexists and is expressed in various ways and in different degrees.Nor, since theproof of the pudding is in the eating and "all [the Company is] interested in is re-sults," is it surprising that agents are permitted latitude in their methods.We havenoted that the Company does take steps to improve the agents'work or to removethem where it is dissatisfied with their results.Rose testified that agents may take holiday vacations without notice to the Com-pany but that, if an agent is absent for a period of time and notifies the Company,an assistant manager if one is available will take over for him.How long an agentmay thus be absent and the question of availability of an assistant manager were notexplored fully.As for the condition that the agent let the Company know, Rosecould say only that he knew of no instances where a debit was not serviced whenthe agent was away for a week or more.But significant is the statement by this com-n Von Saleski testified that on the average he spends twice as much time collectinghis debit as he does soliciting and selling new businessWe recognize,of course, an ele-ment of solicitation and possible sale when collections are made or other srevices renderedThe relative importance of the debit is further indicated in Von Saleski's testimony thathis earnings on industrial insurance exclusive of fire insurance are approximately fourtimes his earnings on ordinary life insurance,and that his new business draw on indus-trial is two and a half times that on ordinary.Also in this connection,Von Saleski earnsmore from his debit collections than from commissions on new industrial insurance.How-ever these amounts and proportions be analyzed,it is clear from the testimony of severalwitnesses that work on the debit consumes a major portion of the debit agents'workweek.28With respect to"tools,"personal qualities are little more determinative of the presentissue than they are in the case of admitted employees whose value and services dependon such qualities.Unless it be assumed that insurance agents cannot be employees orthat they cannot be independent contractors,itmust be recognized that in either clas-sification personal qualities are important toolsWhatever the extent of such qualities,the issue here is to what extent the Company can control agents'activities29While it was pointed out that this instruction was issued in January 1964 and Form-wait "would say that is not being done at the Franklin Street office,"it does not appearthat concepts concerning the business have changed UNITED INSURANCE COMPANY OF AMERICA51pany official that an assistant manager would thus act "for the conservation of com-pany business."Clearly, the business is the Company's directly;it does not belongto the debit agentThe agent is not an independent contractor handling a debit overwhich he has sole control and from which he can exclude close supervision; he isan employee of the Company.Rose, who several times reversed himself, indicated a limitation on the Com-pany's control as he testified that, while the Company initially assigns an agent to aparticular manager and assistant manager, it may not transfer him to another assist-ant manager without the agent's consent;it transfers at the agent's request and ifan opening is available.But he later"qualified"this by stating the contrary; i.e ,that the Company has initiated transfer of agents to other supervisors.Thereafterhe also told us that the Company had merged one district into the other four dis-tricts at the St. Paul's Street office in 1964, and had assigned some agents to newassistant managers.(Rose made other categorical assertions which he later qualifiedas hearsay,and he injected repeated reminders that"it is up to the individual agent,""they are in business for themselves,"and the Company is "interested in the resultsof these men,not in how they accomplish them " These are no more impressivethan Scott's efforts "beyond the call of duty."We look to the witnesses,not forconclusions,but for the facts concerning the agents'authority and the Company'scontrol.)We have an interesting dichotomy as the General Counsel emphasized conditionsin the Franklin Street office while the Company called St. Paul Street agents.Butcompany supervisors and officials testified to conditions and relationship withoutany claim of existing difference in status at one office or the other.The Company argues that there has been a distinction between the two offices withrespect to the status of agents.But a finding of company control is not affected byany temporary delay as the Company found it difficult through a transitional period,which lasted approximately through the month of March,to effectuate its intent atthe Franklin Street office among the agents newly acquired from Quaker City.Whatever differences are claimed with respect to procedures at the two offices at onetime, there is no claim that the respective rights, duties and relationship were inAugust different as between the two.The relationship between the Company and itsdebit agents was by that time established and apparently the same for both offices.Company supervisors testified to relationship,company authority,and agents'statuswithout distinction among various offices.There was no suggestion in any of thetestimony that the unit should be split because of alleged differences,nor evidenceto support such a suggestion.The problem here has been to determine what thatrelationship is and was at the time of the election and certification.Were there credible indication of exercise of greater independence in one officethan in the other,we would perforce rely on the latter conditions since, as we haveseen, the test is the right to control;and when that right is shown, the failure toexercise it with respect to some agents or in some places is not determinative.Even if, as St. Paul Street agents called by the Company testified,a lesser amountof control is exercised over them,30 this does not indicate that control or right toexercise it is lacking.Since control is exercised over the agents at the FranklinStreet office, the right to control has been proved,and generally so in the absenceas noted of any claim that,whatever the status of agents vis-a-vis the Company, therelationship and the respective rights differ between the two offices.Even duringthe brief transitional period, any difference lay in the establishment and recognitionof routines,not in the Company's right to control.If that right were exercised to alesser degree at St. Paul Street(we recall that the Company merged districts andchanged assignments there),thismight be an incident of the personalities involvedor the requirements of the various debit areas,or both.But whatever the reasonfor difference in practice, the authority remains, and beyond a doubt to the extentthat it is exercised.Kirson in particular went beyond the Company's position as heattempted to create an impression of greater independence among the St. Paul Streetagents.He testified that his practice of making settlement weekly was quite vol-untary; while he normally settled on Thursday,he has without reprimand come inon Friday instead when he had personal business to take care of (he sometimes turnshis collections in twice or three times a week);also, that he would not say that hehas a manager although there is a manager in the district.With respect to transfer of policies and policyholders from one agent to another(the occasion most frequently arises when a policyholder moves),while an agentmay and does servicepolicyholders outside of his debit or "concentrated"area, it is"We were told that assistant managers there do not initiate joint activity with respectto accounts,and that one or two agents spend relatively little time on the job. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDgenerally more convenient to transfer the account to the agent who serves the loca-tion.It does not appear that the Company initiates such transfers.But were theagents independent, such transfers could be arranged by the transferring and receivingagents alone.(In those cases where the identity of the receiving agent is not knownto the transferror, the Company could provide the information.)Even if instances can be cited of transfer of a policyholder from one agent toanother without approval by the company supervisor (particular reference wasmade to business written for Scott by other union members,infra),many approvalsand some disapprovals, in other instances indicate the Company's right to exerciseauthority.Despite the efforts to show independence in connection with transfers,the Company's control and the agents' lack of authority are clear: Company ap-proval must be obtained, and the transfer forms so indicate.Rose offiered a contraryconclusion without referring to or explaining the procedure followed.Von Saleskitestified that before a transfer the transferring agent speaks to the receiving agentwhen that is possible, but does not at that time effect the transfer: "The managers willon one day a week sit together and exchange the transfers and the transfers willthen be given out at a later date to the receiving agent "In fact, agents can and are permitted to sell policies and to serve policyholdersoutside their debit area; and of course they are able to serve those in their area.There is neither evidentiary nor argumentative explanation, beyond the control whichthe Company maintains, for approval when an agent seeks to transfer an accountto another agent and particularly to one who serves the area involved.Nor doesready approval by the Company overcome the evidence that approval is necessary.I do not credit Formwalt's explanation that the supervisor's approval is merely anotation for the Company's home office to the effect that the transfer has beenaccepted by the receiving agent.The plain language and concept of approval statedon the form support the testimony that this was no mere transmittal procedure.With respect to instances of disapprovals of transfers, which we shall next consider,Formwalt could only say that each of these was "definitely a mistake of judgment"on the part of both the manager and the assistant manager; the alleged companypolicy, contrary to appearance and the form used, had not been communicated tocompany supervisors, much less to the agents, who recognized and submitted, as weshall see, to the Company's control. I do not credit Formwalt's testimony, "Thatthe agent has free control to transfer in and out of his debit as long as the receiv-ing agent is willing to accept."Reference was made to two instances in which the agents involved had agreed toa transfer (in one the assistant manager had approved) but the receiving assistantmanager disapproved and the transfers were not made. Jenkins testified that he hadagreed with another agent to receive from the latter a transfer of a group of policiespaid by a policyholder, but that the transfer was made to still another agent Jenkinswas uncertain in his recollection of the transferring agent although he recalled thename of the agent who did receive the transfer, and he was definite about his pro-test,which he repeated on cross-examination and which was not denied, made tothemanager when the policies were later transferred to the other agent; the man-ager's reply being that he had given it to the other agent because the latter had asmaller debit and the manager was trying to build it up If the Company generallyapproves transfers proposed, this indicates its opinion that the transfers should bemade; it does not weaken the proof of the Company's authority and control.Whilethe Company thus insists on its right to control, Scott testified that "union procedure"isdifferent from the Company's rule that the receiving agent must accept a transferif it is otherwise approved: the Union's position is that there be no transfer if thereceiving agent refuses to accept it.31Scott testified that he has no right to decide whether to accept or reject a trans-fer from another agent.Because of the receiving agent's liability should a trans-ferred policy lapse, this company-imposed requirement of transfers is a significantelement of control.Von Saleski testified that the receiving agent is asked whetherhe will accept a transfer, and Scott testified that he had very recently been told byother agents, not by the Company, that in the future there would be no transfer ofpolicies on which less than 13 weeks' premium had been paid.31The testimony covers several attempts by the Union to control procedures, includingletterswritten by it to the Company. These are not admissions of the Union's or theagents' authority but positions taken on behalf of the agents as employees.As such theyare but declarations, which no more establish employee status than does the Company'srejection establish either independent contractor status or recognition of the agents asemployees UNITED INSURANCE COMPANY OF AMERICA53It further appears that agents in four of the districts who are union members haveagreed among themselves that the transferring agent, rather than the receiving agent,isresponsible for lapses within certain periods.This agreement entered into bysome of the agents calls but for mutual indemnification under the liability imposedby the Company. It does not negate their liability or employee status.Althoughcounsel for the Company has claimed that the arrangement is very imporant on theissues before us, the Company's control has been shown even if the agents agree toshare burdens. It does not appear that the liability of an agent who is charged bythe Company with a lapsed policy is modified under company procedures whetheror not he is indemnified by another agent. The Company's discretion and authoritywith respect to each transfer are underscored by the absence of a rule which, al-though an agent is assigned to his debit area, enables and compels him to handle allpolicies in that area.Except for such transfers, the agent remains with his debit and policyholders oncethese have been assigned to him.Even when, in appreciation for his organizationalefforts, various agents wrote new business for Scott's account, such business wascredited to himab initioand in that manner approved by the Company. This specialarrangement was quite different from the transfers otherwise described; there wasno suggestion of transfer of these policies in the usual sense by the agents themselvesafter they were credited to another agent.As counsel for the Company expressedit,"the writing agent was one person," while another, Scott, received credit.Nor is the Company's control of the agent's operations otherwise remote.Eachassistantmanager checks the weekly account sheets and other forms required ofhis debit agents by the Company, offers advice, periodically offers assistance in mak-ing calls, actually does assist the five agents under him, and prepares a weekly re-port with the agents' assistance.We have seen that the assistant manager is requiredby the Company to assist the agent even to the extent of making calls on policy-holders.This, I find, is not dependent on the agent's request. In fact this becamean issue between the Company and Scott as union representative, the latter advisingthe Company that he would permit an assistant manager who had not been withQuaker to go out with an agent if the agent permitted it. This is an example of aunion's attempt to negotiate an employer's control over its employees after the unionhad earlier objected to such assignments of assistance by the company.Itdoes not appear that the assistant manager busies himself with matters otherthan those which relate to his agents.He announces at weekly meetings whichagent he will accompany the following week, and he covers the agents' debits whenthey are on vacation, the agent receiving his regular commission on the premiumscollected and new business written by the assistant manager.With the assistantthus relieving his agents, it is understandable that they choose their vacation periodsseriatim.But the employee status is further suggested as they make their selectionsaccording to seniority after the assistant manager has made his choice.The assistantmanager also services the debit during the week or two when an agent is receivinga service award bonus.32 Through all of this the assistant manager who replaces theagent remains an employee of the Company; he is not an independent contractor.While fully paid vacations, holidays, sick leave, etc., are subject to agreement andattributes of an employment relationship, their absence would be an equivocal factorsince it might indicate no more than failure to obtain concessions or a strict relianceon an employee commission plan.That assistant managers asssist and have under review only five agents indicatesthe closeness, immediacy, and personal nature of such review, and close review itselfsuggests and indeed would be meaningless without supervision and control since itdoes not appear that the Company engages in such close and continuous reviewmerely out of curiosity. In the checking of records of the few agents under him,the assistant manager is joined by the manager. Such supervision and assistanceindicates employee rather than independent contractor status.33Of further signifi-32According to Formwalt, assistant managers are not under instructions to collect forgranted "The agent does not receive collection commissions for the period of a serviceaward bonus, unlike vacation periods. It would appear that, in the latter connection,agents do receive full vacation benefits33The Company's brief erroneously computes "the assistant managers' help" It appliesFormwalt's approximation of 155 man-weeks spent by assistant managers for 67 agentsto the total of 160 agents in the regionThe brief further overlooks its own recognitionthat the figures were limited to premium collections and did not include the day-to-daysupervision 54DECISIONSOF NATIONALLABOR RELATIONS BOARDcance is the fact that, when new business is written by an agent in the company ofan assistant manager, the former signs as writing agent and the latter as havingassisted, this we recall whether or not the agent requested the manager's companyor assistance.In fact the assistant manager is an important part of the assistance which VonSaleski testified he was promised when he was "hired."The furnishing of tools,such as the debit book and forms, office space for periodic meetings and services,an instructor while the agent is acquainting himself with the area, accounts, andwork, with full earnings accruing to the agent since the assistant manager who in-structs is otherwise compensated, is an element of employer-employee relationship.The agent, typically an employee, at his point invests only his time.The Companyalone makes the investment in office space, materials, and instruction facilities as ittrains him and supervises his work.In connection with the element of close assistance and intimate association withthe agent in his work, which continues after the initial training period, referencemay be made to special writers, employed by the Company to go from district todistrict to assist debit agents.The special writer is assigned to an agent at the regu-larmeetings held between the assistant manager and his staff,supra.While theCompany's ultimate interest is in the agents' results, it closely supervises his effortstoward such results.We recall that moneys collected are weekly turned in to the Respondent, theCompany providing a form entitled agent's weekly account. If a policyholder payspremiums in advance, such moneys are not retained by the agent and used by him.They are shown in his debit book and turned in to the Company, which alone hascustody of them and has the benefit of their use.Nor is the agent given additionalcredit or discount for such premiums prepaid, as he might be given or might nor-mally claim were they his to turn in at a later date.Although receipt and payment of claims are company functions, it is consideredgood business for an agent to handle claims since this creates goodwill.Rose toldus that the Company does not object when an agent asks 34 to do this, the requestbeing made to and granted by the claims man, the manager, or the assistant man-ager.From the moment of request for permission to handle a claim until he deliverspayment and transmits to the Company the acknowledgment therefor, the debit agentisperforming the functions of the claim agent, who is a company representativeand employee.In any event Rock does collect his debit.His attempt to show independence inthe latter connection is less than reliable as he testified that the Company does notexpect him to collect, it is his "own doing" to collect; then, that he is expected tocollect his debit, that being one of his functions, but that there is no certain timeelement as he makes his own arrangements for collecting the debit; he would notbe permitted to cover his debit only once a year, and while he does collect weekly,there is no time requirement as far as the Company is concerned: The Company'smain interest is that the policies be serviced, but that it does and then that it doesnot require that the debit be collected!Later Rock told us that he collects his "ownway," and that the Company does not tell him anything about that, whether tocollectweekly, monthly, or once a year; but finally in this connection that he issupposed to collect from each policyholder as the premium is due, the holder is notto fall 4 weeks in arrears, and the agent is to avoid policy lapses for nonpayment ofpremiums 35Despite Rock's claims that he collects his own way, whether weekly,monthly, or annually, and that he determines this himself with the policyholders(the latter make the decision), it is clear from the testimony of this witness, whodisplayed partisanship to the point of giving patently misleading testimony, that sofar from making independent decisions with respect to collections, he does whathe is supposed to do and what the Company requires and expects.36 There is no34After testifying that the Company has never told him whether he "could or couldnot" handle claims-he "just did it and that is the way it has been going"-Rock toldus that when a claim comes into the office, the manager gives it to him and asks himto verify it.35 Such testimony readily lends itself to distortion by one side or the other, which needsonly to quote one of several versions by the same witness. I have considered all versionsand rely on those portions which are consistent with other evidence or which I deemcredible26 The improbability of absence of company requirement concerning collections is under-scored by Rose's testimony that, of the many company agents throughout the country,he does not know of anyone who does not go out on his debit every week UNITED INSURANCE COMPANY OF AMERICA55departure from company requirements when the policyholder prepays his premiumsso that a longer time will elapse before collection is again necessary.A comedy plot can be found in Kirson's testimony that his parlor of entrapmentis a friend's drugstore, where he plays pinochle with the owner and awaits prescrip-tion customers, to whom he tries to sell insurance while they wait for their drugs.IfKirson's practice be cited as evidence of an agent's independence, there is noevidence that the Company has known of this and had opportunity to disapprove.Nor is it suggested that such methods are typical even if successful. (We need notconcern ourselves with any possible reflection on the quality of risk as a class whenprospects or contacts purchase prescription drugs for themselves or others )However independent Kirson may claim to be, and unique in his sales methods,he did testify that he spends approximately 40 hours per week collecting and other-wise servicing his debit and that he spends a little additional time for new business.From all of his testimony, it appears that his imaginative approach with respect tonew business is limited while the bulk of his efforts are expended in the closelycontrolled work on his debitAs for turning in his collections, Kirson testified that he turns in to the Companymore or less than he collects; his deposits depend on his own cash position and hispersonal inclination.Such an alleged practice, which indicates chaos as far as theCompany is concerned as much as independence, is inconsistent with the Company'srequirements that debit books be kept current and accurate and that reliable col-lection records be filed, and with the periodic checks which the Company makes.Whether or not various company forms and the instructions to new agents constitutea statutory "demand" to pay over his collections, I do not imply that Kirson hasviolated the State's insurance code.The elements of unreliability in the testimony of various witnesses need not bedetailed.(Rock's was merely the most obvious in this respect.)The specificfacts found necessarily depend on the testimony and resolution of conflicts wherethey exist; but the overall findings and conclusions can nevertheless be made on thebasis of the entire record despite the variations from the truth and among thewitnesses.We have notedsupraseveral instances and different degrees of attitudes contraryto declared company requirement. In no way can absence of employees as theyengage in concerted activities, or union demands or defiance of an employer's regu-lations be construed as evidence of independent contractor status. In this, we mustdistinguish between a show of independence (as in the case of a strike), even dis-obedience of lawful regulations, and the independent status here in issue. (Suchquestions as partial strike, right to discharge, insubordination, etc , are not beforeus.)The actions described do not reflect on the status of the persons involved ifitotherwise appears that they are employees. If, as the Company now argues,Scott "has obviously been conducting a vendetta against United" and has issuedorders and directives contrary to company regulations and suggestions, failure totake action against him may suggest that in the Company's opinion these may beemployees' protected concerted activities; or that, as in the reference,supra,torefusal by the agents to settle their accounts if one of them were discharged, com-pany action against Scott might be followed by reprisals by the agents, whetherprotected or not, and practical difficulties for the Company 37Termination of rela-tions with an independent contrartor could be effected at least without penalty underthe Act, whatever the reason.Further on the issue of independence of debit agents, testimony was received con-cerning several holdups in which money collected was taken from agents. If, aswe have seen, collections belong to the Company and must be regularly turned in,it is not clear that even agent responsibility for moneys which were stolen while intheir possession would show independent status or agents' control over such moneys.On the other hand, this is not a reciprocal situation and company assumption oflosses by theft would further suggest its direct interest even while the money is inthe hands of the agents.Agent Chiodi was robbed while on the debit in September 1964. Scott testifiedthat Chiodi's weekly account sheet and abstract showed full credit for the moneythus lost, with a miscellaneous credit notation by the manager or assistant managerto the effect that the money was lost in a robbery.This was clarified when theCompany produced the documents.Chiodi's abstract for the week of September 14lists the item of $74.01 as "Account Short, Holdup Shortage"; and that amount iscircled and included in the total collections credited to him in his agent's account37Cf. Teschke's testimony concerning "uproar" from the agents in connection with incometax withholding,infra 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDform for the same date, with the notation "Holdup Shortage" next to it.The wordsherein quoted from the abstract and the account are not in the handwriting of Chiodior of the person who filled out those forms if Chiodi did not.On September 16, Rose wrote to Formwalt that the Company holds agents respon-sible in case of holdup and that the agent must repay the amount lost.Rose testi-fied that the agent is responsible in such cases, but that he did not know what hadbeen done about the sums involved in the holdups concerning which he testified.Again, such testimony describes hope or intent, not a relationship which was main-tained.While Rose also declared that some agents carry burglary insurance, henamed none; and none of the agents called by either side testified concerning this.Another agent, Graham, had been robbed of approximately $150 in June. Form-walt testified that he told Graham, "When collections are made I will be glad tohelp you out"; but that he told Graham that the Company would not "be responsiblefor this holdup"; and Graham paid the amount the following Thursday.To staveoff a "crisis" which was developing and to get the men to settle on the followingThursday, Formwalt had given $150 to Scott, who turned it over to Graham, theCompany receiving first Scott's 1 0 U and then returning it after Graham signeda receipt for that amount and turned it in with his collections on Thursday.Allow-ing for Formwalt's failure to distinguish between an I 0 U and a receipt signed byGraham, we note that he testified positively but incorrectly that Scott brought thepaper back from Graham.Later he correctly testified that the paper, which Grahamhad signed, was turned in by Graham with his collections on the following Thursday.It appears that the $150 was first handled as a loan when it was given to Scott,as indicated by the latter's receipt.Whether Graham regarded it as such is notso clear: He then told Formwalt that he thought he should get the money from theCompany; and the latter has at least temporized in providing the money and in notpressing Graham for it since, or at least during the 6 months up to the hearing.A third holdup occurred about the month of October, and we are told that whenthe agent, McQuage, turned in his reports for the period, notations similar to thoseon Chiodi's appeared on his weekly account and abstract.With various documents before us, including weekly reports, receipts, and Rose'sletter of September 16, which may be weighed as expressions of company intent,the practice in such instances and the indicated relationship are reflected in the factthat there is no evidence that the Company or the agents have handled these itemsas obligations and debts to be repaid. If the Company's records after the respectiveholdups in June, September, and October show the amounts as debts owed by theseagents, evidence thereof would be in the Company's possession.Formwalt testi-fied, in response to my own questions, that the manager has asked Chiodi "to reim-burse," and that the Company has asked the other two agents "to pay it back."The matter was not pursued and we have no details of these requests, when theywere made, or what if anything else was said.There is no evidence of any effort todeduct even minimal sums from the amounts credited to Graham (or the others)asweekly earnings; despite Rose's declaration in his September letter that it wasFormwalt's responsibility to arrange for repayment to the Company, and Rose's re-quest that Formwalt report to him concerning both the action taken on the 3-monthold payment made for Graham and "the type of payment plan . . . entered intowith Agent Chiodi."Whether the Company has or will write these holdup losses off is not for us tospeculate.But were it necessary to evaluate these incidents and the nature andextent of the action taken, I should find that the procedure followed more nearlysuggests an employer-employee relationship than that of independent contractor andresponsibility.Related to this is Rock's testimony that he bore the loss when collected premiumswere lost in a fire at one of the three places where an office girl collected for him.We have already noted that it does not appear that the Company knew of the col-lection arrangement.Neither does it appear that the Company knew of this lossI have not overlooked the element of independence as Scott testified that he him-self chooses or decides what he tries to sell; he evaluates prospects' needs and makeshis decision accordingly; he tries to sell all of the Company's lines, and in the wordsof counsel for the Company which he adopted, he exercises his own initiative, ability,and experience.Similarly, the agent's analysis, the prospect's preference, and dif-ferences in the available insurance contracts may lead to sale of policies for othercompanies.From the testimony, this does not appear to be extensive.Scott testi-fied that, in the 9 months that he had been employed by United, he had sold 8 or10 policies for other companies although not employed by such companies; hereported to them only when he sold one of their policies; he collects premiums withthe applications, personally turns them over to the respective other companies, delivers UNITED INSURANCE COMPANY OF AMERICA57the policies to the insured, and then is paid by the othercompaniesby check.Hehas no debit with such other companies nor any agent's commission plan comparablewith that with United, and differences between his duties and relationship with themas wellas mode of payment are clear.Exclusive service is characteristic of many independent contractors, includingfranchise holders, and many employees.On the other hand, many independentcontractors serve more than one contracting party; while moonlighting among em-ployees is so frequent that it has become a common term.Nor is there any bar eitherin experienceor in reason to employment by one company during part of one's timeand independent status vis-a-vis another company.Whatever Scott's and otheragents' relationship with other companies, the facts as testified to are not the sameas those with respect to United.With the flexibility of hours which this work per-mits on the debit as well as on new business, it would even be difficult to fix the hourwhen moonlighting may begin.Called by the Company, Spalding testified that, although he has been licensed tosell and has sold for other companies while also licensed for United, he had sold "nottoo much" or none for another company during the past year.From his testimonyitappears that the agents are not limited by United in such matters but that thelimits are, as we have seen, self-imposed and quite understandable; and that theydepend on prospects and policies available to the agents.The Company prepares and at times revises the agent's commission plan, to whichreference has been made,supra.Were employee status otherwise shown to exist ina situation where the employer requires acceptance and observance of its commissionplan without signature by the agent, such status would not be affected by the factthat, as here the Company and each agent sign the plan.Von Saleski, who hadworked under an earlier commission plan, testified that when the new earningsschedule was prepared and issued, he was permitted to choose whether to go underitor to remain under the former plan; he decided on the new one because "it made[him] more money."The agents were thus given a choice in mode of compensation.The Board, finding employee status inFarmers Insurance Group,38cited variousfactors which as they appear in the instant case, might be deemed equivocal; i.e ,characteristic of either employee or independent contractor.The Company's powerto terminatean agent's earningson business written by him in view of the rightgiven to either party to terminate the relationship and the provision that renewalcommissions are payable to the collecting agent is sweeping and very important;but whatever the effect, even such a provision might be written into and agreed uponin anarrangement with an independent contractor.Without attempting to cite allsuch, benefits or grants offered by the Company and cited by counsel for the Unionas evidence of employee status, such as travel expense for agents who serve in out-lying districts,supra,commission increases, and vacation bonus awards, are quiteconsonantwith the concept of better terms granted to independent contractors andtherefore not determinative of our issue.A unilateral right to give, whatever elseitmay suggest, does not establish or exclusively characterize an employer-employeerelationship.Despite the presence of equivocal factors, other factors cited moredefinitely indicate here the findings to be made, and I find it unnecessary to rely onitems which have aless certain sound.Among such latter itemsis a group insuranceplan, which may be operated wherean employer-employee relationship exists but, as the court of appeals pointed out inthe earlier proceeding,39 is also consonantwith independent status.More significantis the existence of Company's saving and profit sharing pension fund, which includesemployee deposits and company contributions.Such a plan does not suggest anindependentcontractor relationship.Indeed, the booklet describing it declares itscoverage of eligible employees, and thereafter includes among such any industrialagent "for the purposes of this plan only."Whatever the attempt to limit this in-clusion of agents among employees, their coverage is that of the typical employee.In view of the other evidence which indicates employer-employee relationship, andwhatever additional import may attach to company compliance with social securityrequirements that payments be made for the account of debit agents, I find it un-necessary to rely on this latter.I would not presume tomake anincidental decisionon an issue which might itself be the subject of considerable litigation before anotheragency or the courts. It was explained that the Company, while questioning suchrequirements, complied therewith because it sought to avoid possible "terrific" penal-ties.Conversely, company withholding of earnings for income tax purposes onlyJS 143NLRB 240, 243.8D 304 F.2d 80, 90. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the extent that an agent indicates might itself be no more than a failure to abideby the law and regulations in that respect.But the evidence concerning this fallsshort of showing any deviation from withholding requirements in connection withemployee earnings.Neither the Company nor its agents contribute to any otherunemployment compensation fund.While maintaining that the Company does not withhold sums each week for hisFederal income tax,Rock testified that he knows from Federal tax forms how muchhe should deduct from his earnings,and indicates to the Company on his weeklyabstract how much the Company should withhold or hold.(Kirson testified thatbe turns in more than is required by the Internal Revenue chart,but some weeks"might skip entirely.")It is thus a fact, even if Rock would picture these paymentsas his voluntary compliance with Federal withholding figures, that regular deductionsaremade as required for employees.There is no evidence of exceptions,and in-clusion of withholding tax as one of the items on the weekly abstract suggests that, ifvoluntary,it is quite regular.If this does not prove employee status,it follows thepattern of such status;it is hardly typical of an independent contractor relationship.Thereafter Vice President Teschke testified that the Company in 1955 refused toaccept such payments or deposits from the agents,but with an"uproar" from theagents and many requests,it again agreed to act as a "voluntary depository for suchtaxes"; and that it is company policy for the agents themselves to turn in such sumsat the end of the year although he does not know whether the Baltimore offices com-ply with such policy.Further and to the extent that the Court relied on its finding that agents retaintheir own commissions from collected premiums,40we can note that the amount ofan agent's draw or receipts against earnings is limited(even if eventually received)as the Company protects itself against lapses which may occur.While this may toan extent neutralize the basis for the earlier decision,I do not rely on company desireand action taken to protect itself against ultimate overpayment as proof of employstatus.While an agent's total or ultimate earnings may increase as he sells morepolicies, the Company places a limit on maximum weekly commissions on new in-dustrial business (as distinguished from commissions on collections).There maylater be another form of compensation;i.e.,when an agent sells some of his reserve.With respect to rent, postage,and telephone,these are provided by the Companyas well as office space for the agents'use when they come in to attend meetings,settle their accounts weekly, receive mail or request that the office mail somethingfor them, and pick up telephone messages.Provision of such facilities by the Com-pany and use by the agents must be recognized although agents also use their hometelephone and some of them maintain an office or workspace with a desk,etc., intheir home.While some agents may claim and take a business expense deductionfor income tax purposes,41 it appears from the testimony that the investiment insuch cases is slight.Any finding that furniture is provided for the agents would bemerged in the finding that they are required to report and attend meetings each week.Attendance being required,facilities are provided for all.To the extent that com-parison is attempted with franchise holders and other independent parties, importantdifferences can be cited including separate investment and control over it, supervisionof day-to-day operations,and summary termination and replacement,even if someitems are common to employment and so-called independent relationship.Whileopinions may differ with respect to the weight to be given to the various factorsindividually and to their collective significance,and anad hocdecision with respectto both significance and weight must be made in each case,consideration of the en-tire testimony leads to a certain and definite conclusionThe significance of factorswhich suggest an independent contractor relationship is blunted and outweighed bythe substantial evidence on the record as a whole, which persuasively indicates thatthe debit agents are employees of United,and I so find.From this finding it followsthat the Company unlawfully refused to bargain,as alleged.Upon the basis of the above findings of fact and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1InsuranceWorkers International Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.40 Ibid41 Scott testified that he did this while at Quaker City, where employee status wasrecognized UNITED INSURANCE COMPANY OF AMERICA592.All debit agents of the Company in districts in Baltimore City and AnneArundel County, Maryland (districts presently numbered 153, 159, 160, 161, 162,164, 167, 168, and 174), but excluding all office clerical employees, guards, pro-fessional employees, managers, assistant managers, special agents, inspectors, andsupervisors as defined in the Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the National LaborRelations Act, as amended.3.The Union was on August 14, 1964, and at all times since has been the exclu-sive bargaining representative within the meaning of Section 9(a) of the Act, of allemployees in the aforesaid unit for the purposes of collective bargaining.4.By refusing, since September 1, 1964, to bargain collectively with the Unionas the exclusive representative of the employees in the appropriate unit, the Com-pany, United Insurance Company of America, has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5) of the Act.5.By such refusal to bargain, thereby interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section 7 of the Act, the Com-pany has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is hereby recommended that the Respondent, UnitedInsurance Company of America, Chicago, Illinois, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Insurance Workers International Union,AFL-CIO, as the exclusive representative of its employees in the following appro-priate unit:All debit agents in districts in Baltimore City and Anne ArundelCounty, Maryland (districts presently numbered 153, 159, 160, 161, 162, 164, 167,168, and 174), but excluding all office clerical employees, guards, professional em-ployees, managers, assistant managers, special agents, inspectors, and supervisors asdefined in the Act.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection.2.Take the following affirmative action, which the Board finds will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with the Union as the exclusive representa-tive of the employees in the appropriate unit, and embody in a signed agreementany understanding reached.(b) Post at its offices in Baltimore City and Anne Arundel County, Maryland,copies of the attached notice marked "Appendix " 42Copies of said notice, to befurnished by the Regional Director for Region 5, shall, after being duly signed by theCompany's representative, be posted by the Company immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employees are customarily posted.Reasonable steps shall be taken by the Company to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 5, in writing, within 20 days from thereceipt of this Decision, what steps have been taken to comply herewith.43'= In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"13 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 days fromthe date of this order, what steps the Respondent has taken to comply herewith 11 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL bargain upon request with Insurance Workers International Union,AFL-CIO, as the exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay, hours of employment, orother conditions of employment, and embody in a signed agreement any under-standing reached.The bargaining unit is:All our debit agents in Districts in Baltimore City and Anne ArundelCounty, Maryland (Districts presently numbered 153, 159, 160, 161, 162,164, 167, 168, and 174), but excluding all office clerical employees, guards,professional employees,managers,assistantmanagers,special agents, in-spectorsand supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively with Insurance Workers Inter-national Union, AFL-CIO, as the exclusive representative of our employees inthe unit described herein.WE WILL NOT in any like or related manner interfere with, restrain, or co-erce our employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Insurance Workers International Union,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.UNITED INSURANCE COMPANY OF AMERICA,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street,Baltimore,Maryland, Telephone No. 752-8460,Extension 2100.Formold Plastics,Inc.andDistrict No. 8, International Associa-tion of Machinists,AFL-CIO.Case No. 13-CA-6641. July 30,1965DECISION AND ORDEROn May 11, 1965, Trial Examiner Stanley Gilbert issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Decision and a supportingbrief, and the Respondent filed a brief in support of the Trial Exam-iner's Decision and in opposition to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].154 NLRB No. 16.